         Case 1:13-cr-00360-AJN Document 348 Filed 04/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                             4/15/2020
SOUTHERN DISTRICT OF NEW YORK

 GARY THOMAS,
                                Movant,                         19-CV-9756 (AJN)

                    -against-                                  13-CR-0360-2 (AJN)
 UNITED STATES OF AMERICA,                                            ORDER
                                Respondent.

ALISON J. NATHAN, United States District Judge:

       Gary Thomas has moved for an extension of time to file his reply brief on his 2255

motion. The motion is signed by Egbert Thomas III, who apparently has power of attorney over

Gary Thomas. It is well settled that an agent with power of attorney (here Egbert Thomas III)

may not represent the principal (here Gary Thomas) in court unless that agent is actually a

lawyer. Rumph v. City of New York, No. 18-cv-8862, 2019 U.S. Dist. LEXIS 71676, at *2-*3

(S.D.N.Y. Apr. 26, 2019); Megna v. United States Dep’t of the Navy, 317 F. Supp. 2d 191, 192

(E.D.N.Y. 2004). This is true even where the principal is proceeding pro se. See id. Because

Egbert Thomas III does not appear to be a lawyer, the Court cannot consider his submission.

       However, in light of the global COVID-19 pandemic, the Court will, sua sponte, extend

Gary Thomas’ deadline to file his reply by 45 days. His reply is now due on May 28, 2020.

       Respondent is hereby ordered to mail a copy of this Order to Movant. If it is

impracticable for Respondent to mail a copy of this Order, then Respondent should notify the

Court within three days of the date of this Order, so the Court can implement an alternative

procedure.



SO ORDERED.
         Case 1:13-cr-00360-AJN Document 348 Filed 04/15/20 Page 2 of 2



Dated:    April 15, 2020
          New York, New York

                                                   ALISON J. NATHAN
                                                 United States District Judge




                                       2
